         Case 3:18-cv-00400-EMC Document 95 Filed 08/06/20 Page 1 of 1




                                 OFFICE OF THE CLERK
                             UNITED STATES DISTRICT COURT
                                Northern District of California
                                     CIVIL MINUTES

 Date: August 6, 2020               Time: 10:36-10:51=               Judge: EDWARD M. CHEN
                                          15 Minutes

 Case No.: 18-cv-00400-EMC          Case Name: Azar v. Yelp, Inc.

Attorneys for Plaintiff: Kevin Ruf, Corey Holzer
Attorneys for Defendant: Ben Halbig, Aaron Miner

 Deputy Clerk: Angella Meuleman                          Court Reporter: Belle Ball

                        PROCEEDINGS HELD BY ZOOM WEBINAR

Further Case Management Conference - held.

                                            SUMMARY

Update on Fact Discovery:

Plaintiff states they have received production of videos which are informative and have documents
they need. Prepared to proceed with remainder of depositions. They have already taken 9 fact
depositions and have about 6 or 7 left to go, including named defendants in the case (Yelp
executives). Plaintiff prefers to proceed with taking live depositions; protocol would include
minimal paper and social distancing. Open to discuss alternative of remote depositions but
concerned about voluminous materials associated with these depositions and being able to display
such in realtime.

Defendants state in agreement with respect to document discovery. Completed all necessary
document discovery; only remaining discovery are fact depositions. Had previously agreed that
after shelter in place is lifted, live depositions would be taken and had not discussed any protocol
for remote depositions. Would be open to further discussions but preference is to wait until
pandemic situation is lifted.

Court ordered the parties to meet and confer. If live depositions are agreed to, parties are to consult
with health expert(s) for appropriate protocol. Court further encouraged parties to consider remote
depositions, and noted the feasibility of remote depositions even where there is extensive
documentary evidence.

Further Status Conference set 10/8/2020 at 10:30 a.m. Joint Statue Report due 10/1/2020. Court
will discuss timetables, completion of discovery, and ADR process at that time. Defendant desires
to complete 3 important depositions prior to ADR; Plaintiff is prepared to proceed to ADR.
